DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed March 10, 2021 has been entered. Claims 1, 3-8, 10-15 and 17-20 remain pending in the application, while claims 2, 9 and 16 remain canceled.

Response to Arguments
Applicant’s arguments filed March 10, 2021 have been fully considered.
	Applicant arguments, at pp. 10-12 of the March 10, 2021 response, appear to be restating prior arguments that fail to capture or address the most recently entered amendments to (the incorrectly reproduced) claim 1. These arguments have already been answered in the December 11, 2020 Final Rejection and are not found to be persuasive for similar reasons as have already been set forth in the December 11, 2020 Final Rejection. For the sake of brevity, the examiner’s answers on the record will not be repeated herein. 
	Applicant’s arguments, at pp. 10-12 of the March 10, 2021 response have been fully considered but have not been found to be persuasive.
Applicant argues, at pp. 12-13, that one would not modify Harwood to incorporate the teachings of Sikand based upon Harwood’s allegedly teaching away. Examiner respectfully disagrees.
	Even if, arguendo, Harwood were to provide teachings that might hypothetically discourage some of ordinary skill in the art from incorporating the teachings of Sikand into the system of Harwood, the subsequent teachings’ providing a motivation to operably combine the references still meets the teaching, suggestion, motivation (“TSM”) test for a 103 rejection. The mere hypothetical fact that a given arrangement may be less advantageous in some fields of use than others, where a secondary reference makes clear that advantages may arise from certain modifications to a system (e.g. tradeoffs concerning querying speed). So long as both references qualify as prior art, their combination meets the TSM test and the combination teaches the claimed limitations, the associated 103 rejection grounds would be properly maintained. Furthermore, the examiner respectfully repeats the requirements of MPEP 2145 regarding necessity of arguments to attack the combination of references to overcome a 103 rejection (12/11/2020 Final Rejection, pp. 3-4).
	Accordingly, applicant’s arguments at pp. 12-13 that one would not modify Harwood to incorporate the teachings of Sikand based upon Harwood’s allegedly teaching away, have been fully considered but have not been found to be persuasive.
Applicant argues, at p. 13 of the March 10, 2021 response, that Sikand would allegedly fail to teach the accessing functionality claimed. Examiner respectfully disagrees. Applicant’s argument is a conclusory allegation unsupported by evidence and is explicitly countered by the Sikand reference as cited below.

Applicant argues, at p. 13 of the March 10, 2021 response, that claims 8 and 15 would allegedly be allowable for similar reasons as had been presented in arguments directed to claim 1. 
	Applicant’s arguments are premised upon applicant’s arguments directed to claim 1. Examiner therefore respectfully repeats the arguments set forth above with regard to claim 1 in response to applicant’s arguments and does not find applicant’s arguments directed to claims 8 and 15 to be persuasive for similar reasons as have been set forth above with regard to claims 1.
Applicant argues, at p. 14 of the March 10, 2021 response, that dependent claims 3-7 and 10-14 would allegedly be allowable for similar reasons as had been presented in arguments directed to claim 1. 
	Applicant’s arguments are premised upon applicant’s arguments directed to claim 1. Examiner therefore respectfully repeats the arguments set forth above with regard to claim 1 in response to applicant’s arguments and does not find applicant’s arguments directed to claims 3-7 and 10-14 to be persuasive for similar reasons as have been set forth above with regard to claims 1.
Applicant argues, at p. 15 of the March 10, 2021 response, that the rejections of claims 3-4, 10-11 and 17-18 should be withdrawn based upon recent amendment of claim 1. Applicant has amended the scope of the claims, and consequently, new grounds of rejection are presented below.

Applicant argues, at p. 16 of the March 10, 2021 response, that claims 6-7, 13-14 and 20 would allegedly be allowable. Applicant’s arguments have been fully considered but are moot in view of the indication of allowable subject matter in claims 6-7, 13-14 and 20 below.

Allowable Subject Matter
	Claims 6-7, 13-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 5, 8, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10/027,596 to Harwood in view of US PgPub 2015/0341220 to Sikand, in further view of US Pre-Grant Publication 2012/0116590 to Florez-Larrahondo.

With regard to independent claim 1,
	Harwood teaches a method for quick discovery of components of a software-defined data center (SDDC) rack, the method comprising: 
	creating, with a hardware management system (HMS), an inventory cache (Harwood: Fig. 1 control station 120, i.e. “HMS”, includes hierarchical mapper responsible for resource entries, i.e. “rack inventory state” as in col. 5, ll. 39-47, and the control station 120 is implemented as a processing platform coupled to memory, i.e. “cache”, according to col. 3, ll. 54-62. Examiner notes that in the teachings of Harwood, the memory, i.e. “cache” would be part of the control station 120, i.e. “HMS”. Examiner further notes that the term “cache” is afforded its broadest reasonable interpretation to denote storage. See also col. 3, l. 63 through col. 4, l. 6 – control station implemented as a processing platform associated or included within resources of another platform such as that of a rack.) that contains a rack inventory state for each of a plurality of components on the SDDC rack (Harwood: Fig. 1 control station 120 includes hierarchical mapper responsible for resource entries, i.e. “rack inventory state” as in col. 5, ll. 39-47, and the rack may be software defined storage, i.e. “SDDC rack” according to col. 16, ll. 5-10.); 
	storing the rack inventory state at a database (Harwood: Fig. 1, hierarchical mapping database 140 stores resource entries related to rack state, as discussed at col. 5, ll. 39-47.); and 
	accessing, by the HMS, the rack inventory state at the database to create the rack inventory state instead of performing a SDDC rack discovery by the HMS. (Harwood: col. 5, ll. 9-14 – orchestrator 126, analytics engine 128 and visualization generator 130 can access hierarchical mapping database 140, which stores resource entries related to rack state, as discussed at col. 5, ll. 39-47. Examiner notes that orchestrator 126, analytics engine 128 and visualization generator 130 are contained within control station 120, i.e. “HMS”, as shown in fig. 1. Examiner notes that the discovery steps of Harwood, e.g. from col. 4, l. 54 to col. 5, l. 8, would not be required to perform the access steps with regard to hierarchical mapping database 140, e.g. at col. 5, ll. 9-14.)
	Harwood does not fully and explicitly teach accessing, during a restart of the HMS, the rack inventory state at the database to create the rack inventory state instead of performing a SDDC rack discovery by the HMS, wherein said HMS will query a physical resource manager (PRM) for a copy of said rack inventory state at said database, said HMS provides said rack inventory state at said database to a PRM component, said PRM component passing said rack inventory state at said database to an object cache, said object cache using said rack inventory state at said database to create said rack inventory state.
	Sikand teaches a method accessing, during a restart of an HMS, a rack inventory state at a database to create the rack inventory state instead of performing a SDDC rack discovery by the HMS, (Sikand: ¶0025 – restart in the touchless DCI orchestration system, i.e. “restart of an HMS”, causes a query to access asset database, also referred to as an ADB. See ¶0021 – virtual machines and switches in a rack. See ¶0016 – ADB contains set of arguments to create a configuration, i.e. “rack inventory state”, for virtual routing and forwarding nodes, which according to ¶0020 may be located in a rack. Examiner notes that no mention is made of a restart causing rack discovery by the touchless DCI orchestration system.) wherein said HMS will query a physical resource manager (PRM) for a copy of said rack inventory state at said database (Sikand: abstract reads in part, “providing the configuration profile from the corresponding entry to the selected border element in response to a query to the database”. Examiner notes that the term PRM and its components are being interpreted, in view of the specification to encompass hardware, software, firmware or any combination of thereof (See ¶¶0012-0013). See also above citations directed to querying by the HMS.) , said HMS provides said rack inventory state at said database to a PRM component. (Sikand: ¶0025 reads in part, “…components of the touchless DCI orchestration system described herein include… network nodes… In summary, the CPOM (or equivalent management station) provides users with a GUI through which details of network resources are entered. CPOM may assign VRFs to nodes, populate ADB with VRF configuration profiles and configuration arguments, and notify network nodes of VRF assignment. The ADB may serve as a repository of VRF information and respond to network node queries regarding a particular VRF or all VRFs assigned to the node. The network nodes listen for CPOM triggers for creation, modification, and deletion of VRFs therefrom. The network nodes may also query the ADB to obtain VRF details…” Examiner notes that the CPOM/component(s) would perform equivalent functionality to the PRM/component(s). Examiner further repeats that the term PRM and its components are being interpreted, in view of the specification to encompass hardware, software, firmware or any combination of thereof (See ¶¶0012-0013).)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rack inventory state access at HMS restart of Sikand into the converged infrastructure apparatus of Harwood by configuring the software programs of Harwood (Harwood: col. 10, ll. 60-62) to access a rack inventory state at a database during a restart of the HMS, as taught by Sikand. Both systems are directed to virtualized resources (Harwood: col. 15, ll. 22-31; col. 16, ll. 5-10 – software defined storage; Sikand: ¶0013 – virtualized data center) on a rack for networking (Harwood: Fig. 1 rack 102, col. 3, ll. 9-15; Sikand: abstract). An identified improvement associated with rack inventory state access at HMS restart would have been advantageous to implement in the converged infrastructure apparatus of Harwood. In particular, the motivation to combine the Harwood and Sikand references would have been to improve accuracy and speed of rack configuration. (Sikand: ¶¶0002-0003; coincides with motivation disclosed in instant specification p. 5, ¶0017 – speed and accuracy on restart).
	Florez-Larrahondo teaches a method with a PRM component passing a rack inventory state at a database to an object cache, said object cache using said rack inventory state at said database to create said rack inventory state. (Florez-Larrahondo: ¶0061 reads in part, “The managers 802 may include a device manager 806. The device manager 806 may be communicatively coupled to a cache 808 of sensor data provided by the low level controllers. A single domain controller 514 may interact with many low level controllers. For instance, the device manager 806 may receive sensor data from the sleds 106, the fans 108, the chassis' power supply 114 and the battery back up 116. The low level controllers may push data to the device manager 806 of the domain controller 514. The device manager 806 may store this data in a cache 808 so that it can be quickly retrieved when the end-user 518 requests monitoring data. Additionally, the device manager 806 may store data in a database which will allow the user 518 to dump historical data and permit the device manager 806 to provide the user 518 with statistical data relating to system performance….”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the object cache for rack inventory state of Florez-Larrahondo into the converged infrastructure apparatus of Harwood by configuring the software programs of Harwood (Harwood: col. 10, ll. 60-62) to utilize an object cache in rack inventory state creation, as taught by Florez-Larrahondo. Both systems are directed to tracking resources (Harwood: col. 15, ll. 22-31; col. 16, ll. 5-10 – software defined storage; Florez-Larrahondo: ¶0061) on a rack for networking (Harwood: Fig. 1 rack 102, col. 3, ll. 9-15; Florez-Larrahondo: ¶0023). An identified improvement associated with use of an object cache in rack inventory state creation would have been advantageous to implement in the converged infrastructure apparatus of Harwood. In particular, the motivation to combine the Harwood and Florez-Larrahondo references would have been to retrieve information relating to the rack state 

With regard to dependent claim 5, which depends upon independent claim 1,
	Harwood, Florez-Larrahondo and Sikand teach the method as recited by Claim 1, wherein prior to creating the inventory cache, the method comprises:
	performing, with the HMS, the SDDC rack discovery to obtain said rack inventory state for each of the plurality of components on the SDDC rack (Harwood: from col. 4, l. 54 to col. 5, l. 8 – resource discovery performed through constructing hierarchical mappings. Fig. 1 control station 120, i.e. “HMS”, includes hierarchical mapper responsible for resource entries, i.e. “rack inventory state” as in col. 5, ll. 39-47, and the control station 120 is implemented as a processing platform coupled to memory, i.e. “cache”, according to col. 3, ll. 54-62. Also, the rack may be software defined storage, i.e. “SDDC rack” according to col. 16, ll. 5-10. Examiner notes that in the teachings of Harwood, the memory, i.e. “cache” would be part of the control station 120, i.e. “HMS”, ”, and that saving mappings to the “cache” occurs in response to the discovery steps, as discussed from col. 4, l. 54 to col. 5, l. 8..); and
	using a result from the SDDC rack discovery, by the HMS, for creating the inventory cache that contains the rack inventory state for each of the plurality of components on the SDDC rack. (Harwood: from col. 4, l. 54 to col. 5, l. 8 – resource discovery performed through constructing hierarchical mappings entered in hierarchical mapping database 140. Fig. 1, hierarchical mapping database 140 stores resource entries related to rack state, as discussed at col. 5, ll. 39-47. Fig. 1 control station 120, 

	Claims 8 and 15 are each similar in scope to claim 1 and are each rejected under a similar rationale.


	Claims 12 and 19 are each similar in scope to claim 5 and are each rejected under a similar rationale.







Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harwood in view of Sikand, in further view of Florez-Larrahondo and US Pre-Grant Publication 2011/0276951 to Jain.

With regard to dependent claim 3, which depends upon independent claim 1,
	Harwood, Florez-Larrahondo and Sikand teach the method as recited by Claim 1.
	Harwood, Florez-Larrahondo and Sikand do not fully and explicitly teach wherein the method further comprises:
	periodically querying, by the HMS, a hardware sensor for a change to one or more of the plurality of components on the SDDC rack; and
	updating the rack inventory state if the hardware sensor finds a change.
	Jain teaches wherein a method comprises:
	periodically querying, by an HMS, a hardware sensor for a change to one or more of a plurality of components on an SDDC rack (Jain: claim 15 – periodically querying sensors associated with host computer. See ¶0020 – virtual sensor observes system, i.e. “hardware”, properties as well as bandwidth, measurements. See also ¶0018 – embodiments taught are directed to applications managing and enforcing system behavior, i.e. “HMS”. See also ¶0023 – cloud infrastructure includes racks, virtualization, i.e. “SDDC”, and ¶0045 – global state from monitor instances may be scaled to monitor large numbers of servers in data centers. Examiner notes that the instant specification at p. 7, ¶0023 likewise discloses use of sensor data threshold consideration by the HMS.); and
	updating a rack inventory state if the hardware sensor finds a change. (Jain: ¶0034 – sensors used to monitor properties, and such sensor data is aggregated according to ¶0038. See ¶0027 – monitoring service aggregates global state information. See also ¶0045 – global state from monitor instances may be scaled to monitor large numbers of servers in data centers. See also ¶0023 – cloud infrastructure includes racks, virtualization, i.e. “SDDC”.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rack sensor query and update of Jain into the converged infrastructure apparatus of Harwood by configuring the software programs of Harwood (Harwood: col. 10, ll. 60-62) to query a rack sensor and update the system accordingly, as taught by Jain. Both systems are directed to virtualized resources (Harwood: col. 15, ll. 22-31; col. 16, ll. 5-10 – software defined storage; Jain: ¶0023 - virtualization) on a rack for networking (Harwood: Fig. 1 rack 102, col. 3, ll. 9-15; Jain: ¶0007, ¶0023 – racks for network communication). An identified improvement associated with rack sensor query and update would have been advantageous to implement in the converged infrastructure apparatus of Harwood. In particular, the motivation to combine the Harwood and Jain references would have been to manage resources of a rack running virtual machines. (Jain: ¶0023; coincides with motivation disclosed in instant specification p. 5, ¶0017 – management of virtualized resources in the rack)




	Harwood, Florez-Larrahondo and Sikand teach the method as recited by Claim 1.
	Harwood, Florez-Larrahondo and Sikand do not fully and explicitly teach wherein after accessing the rack inventory state, the method further comprises:
	querying, by the HMS, each of a server/switches sensor to determine if any changes have occurred for each of the plurality of components on the SDDC rack; and
	updating the rack inventory state if the server/switches sensor finds a change.
	Jain teaches a method wherein after accessing a rack inventory state, the method further comprises:
	querying, by a HMS, each of a server/switches sensor to determine if any changes have occurred for each of a plurality of components on the SDDC rack (Jain: claim 15 – periodically querying sensors associated with host computer. Examiner notes that periodically querying denotes that querying would also take place after the rack inventory state updating/accessing step cited below. See ¶0020 – virtual sensor observes network, i.e. “server/switches”, properties as well as bandwidth, measurements. See also ¶0018 – embodiments taught are directed to applications managing and enforcing system behavior, i.e. “HMS”. See also ¶0023 – cloud infrastructure includes racks, virtualization, i.e. “SDDC”, and ¶0045 – global state from monitor instances may be scaled to monitor large numbers of servers in data centers. ; and
	updating a rack inventory state if the server/switches sensor finds a change. (Jain: ¶0034 – sensors used to monitor properties, and such sensor data is aggregated according to ¶0038. See ¶0027 – monitoring service aggregates global state information. See also ¶0045 – global state from monitor instances may be scaled to monitor large numbers of servers in data centers. See also ¶0023 – cloud infrastructure includes racks, virtualization, i.e. “SDDC”.)

	Claims 10 and 17 are each similar in scope to claim 3 and are each rejected under a similar rationale.


	Claims 11 and 18 are each similar in scope to claim 5 and are each rejected under a similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125.  The examiner can normally be reached on Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157                                                                                                                                                                                                        
/James Trujillo/Supervisory Patent Examiner, Art Unit 2157